 1   ROBERT L. FORKNER (CSB# 166097)
     Law Offices of Robert L. Forkner
 2   722 Thirteenth Street
     Modesto, CA 95354
 3
     Telephone:     (209)544-0200
 4   Fax:           (209)544-1860

 5   Attorney for Defendant,
     RAUL PADILLA-ACOSTA
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,         ) CR. No. 2:17-CR-0045 TLN
                                       )
12
                     Plaintiff,        ) STIPULATION AND ORDER FOR
                                       ) CONTINUANCE OF SENTENCING
13                                     )
     vs.                               )
14                                     )
     RAUL PADILLA-ACOSTA,              )
15                                     )
                                       )
16                   Defendant.        )
                                       )
17                                     )
                                       )
18                                     )
19

20

21
           Defendant, RAUL PADILLA-ACOSTA, through his attorney ROBERT

22   L. FORKNER, together with the United States of America through

23   its undersigned counsel, JASON HITT, Assistant United States

24   Attorney, hereby stipulate and request the following:

25

26         1.    That the Court continue the sentencing in the above-
27   captioned case from October 18, 2018, to November 29, 2018, at
28   9:30 a.m.

                               STIPULATION AND ORDER

                                       - 1 -
 1

 2        2.     Due to transportation issues Probation has not been
 3   able to produce the Presentencing Report before the currently
 4   scheduled sentencing hearing. A continuance is requested in
 5   order to allow a complete review of the Report from Probation
 6   with the defendant, and to file the necessary objections before
 7   the currently scheduled date.
 8

 9

10
     IT IS SO STIPULATED.
11

12
     Dated:    October 15, 2018                   /s/ Robert L. Forkner
13
                                                  ROBERT L. FORKNER
14                                                Attorney for Defendant
                                                  RAUL PADILLA-ACOSTA
15
     Dated: October 15, 2018                      McGREGOR W. SCOTT
16
                                                  United States Attorney
17

18                                                by: /s/ JASON HITT
                                                  JASON HITT
19
                                                  Assistant U.S. Attorney
20

21

22   IT IS SO ORDERED.
23
     DATED:    October 15, 2018
24
                                                  Troy L. Nunley
25                                                United States District Judge
26

27

28

                                  STIPULATION AND ORDER

                                          - 2 -
